Case 1:15-cv-08278-RMB-KMW Document 121 Filed 10/11/18 Page 1 of 3 PageID: 3807



  IN THE UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF NEW JERSEY

  DAVID R. DAUTRICH;
                                        Civil Action No. 1:15-cv-08278-RMB-KMW
  DIANE M. DAUTRICH,

       Plaintiffs,

              vs.

  NATIONSTAR MORTGAGE LLC;
  SAFEGUARD PROPERTIES;
  JOHN DOES I-X,

       Defendants.




        BRIEF IN OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
                              REGARDING
       DEFENDANT NOT BEING ADVERSELY AFFECTED BY THE VERDICT




                              MARCUS ZELMAN, LLC


                              Yitzchak Zelman, Esq.
                              Ari H. Marcus, Esq.
                              701 Cookman Avenue, Suite 300
                              Asbury Park, New Jersey 07712
                              Phone:       (732) 695-3282
                              Fax:        (732) 298-6256
                              Attorney for the Plaintiffs
Case 1:15-cv-08278-RMB-KMW Document 121 Filed 10/11/18 Page 2 of 3 PageID: 3808



                                            ARGUMENT

         Plaintiffs’ will present evidence at trial that Defendant violated the FDCPA in a number

  of distinct ways. Nationstar engaged in acts of harassment or abuse prohibited by §1692d,

  threatened to take action that cannot legally be taken in violation of §1692e, and engaged in unfair

  practices seeking to dispossess Plaintiffs of their property in violation of §1692f when Nationstar

  hired a third party company to break into Plaintiffs home, change the locks and engage in conduct

  causing damage to the property. The second distinct violation resulted from Nationstar’s repeated

  sending of false, deceptive and misleading debt collection letters over an eleven month period in

  violation of §1692e.

         A motion in limine is designed to narrow evidentiary issues for trial and to eliminate

  unnecessary interruptions during trial. Bradley v. Pittsburgh Bd. Of Educ, 913 F.2d 1064, 1069

  (3d Cir. 1990). The purpose of a motion in limine is to bar “irrelevant, inadmissible, and

  prejudicial issues from being introduced at trial, thus narrow[ing] the evidentiary issues for

  trial.” Id. (internal quotation marks omitted). However, “[t]he Federal Rules of Evidence embody

  a strong and undeniable preference for admitting any evidence having some potential for assisting

  the trier of fact.” Holbrook v. Lykes Bros. Steamship Co., Inc., 80 F.3d 777, 780 (3d Cir. 1996).

         In this action, the Plaintiff is seeking $1,000.00 in statutory damages, along with attorneys’

  fees and costs. However, the Plaintiff is also seeking an award of actual damages, in an amount

  to be decided by the jury, for the emotional distress worked upon them by Defendant’s actions in

  illegally breaking into their home all to protect the Defendant’s precious collateral. The Plaintiff

  hardly intends to put on an all-day presentation as to the detailed condition of the Defendant’s

  financial outlook. Certainly, however, the jury is entitled to hear that the Defendant is a large
Case 1:15-cv-08278-RMB-KMW Document 121 Filed 10/11/18 Page 3 of 3 PageID: 3809



  company with extensive assets available, in deciding how much money to award the Plaintiffs on

  their claim for actual damages.

         As such, Defendant’s Motion to prevent the jury from simply hearing the inescapable fact

  that Defendant is a large mortgage company, who would be unaffected by any verdict the jury

  could award, should be denied.



  Dated: October 11, 2018

                                      MARCUS ZELMAN, LLC

                                      /s/ Yitzchak Zelman
                                      Yitzchak Zelman, Esq.
                                      Ari H. Marcus, Esq.
                                      701 Cookman Avenue, Suite 300
                                      Asbury Park, New Jersey 07712
                                      Phone:       (732) 695-3282
                                      Fax:         (732) 298-6256
                                      Attorney for the Plaintiffs
